Exhibit 10.1

 

AMENDMENT No. 4

 

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH LICENSE AGREEMENT

 

This Amendment No. 4 (this “Amendment”) to the Mayo Foundation for Medical
Education and Research License Agreement dated June 12, 2009 (“Agreement”), is
entered into between MAYO Foundation for Medical Education and Research, a
Minnesota charitable corporation, located at 200 First Street SW, Rochester,
Minnesota 55905-0001 (“MAYO”) and Exact Sciences Corporation, a for-profit
company located at 441 Charmany Drive, Madison, WI 53719 (“EXACT”). This
Amendment is effective as of May 15, 2012 (“Amendment Effective Date”).

 

WHEREAS, MAYO and EXACT desire to amend the Agreement to expand the field of use
in the Agreement and provide license rights for identified unencumbered markers;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment and the Agreement, and other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, the parties
agree as follows:

 

AGREEMENT

 

A.                                    Effect of Amendment. This Amendment amends
the Agreement. Except as provided in this Amendment, all of the terms and
conditions of the Agreement remain in full force and effect; however, if there
is a conflict between the terms of this Amendment and the Agreement, the terms
of this Amendment will govern. Capitalized terms not defined in this Amendment
will have the meanings assigned to them in the Agreement.

 

B.                                    Section 1.04 “Field” The definition of
“Field” in Section 1.04 is amended to read as follows:

 

1.04. “Field”:

 

(a)                                 stool or blood based cancer screening,
excluding use of a proteomic target (Mayo files #2007-207 and 2007-212 and
patent applications “Removing Polypeptides from Stool”, U.S. application #
60/989,578 and PCT application # PCT/US2008/084278);

 

(b)                                 gastrointestinal (“GI”) cancers and/or
disease, including but not limited to colorectal cancer, pancreas, esophagus,
stomach, biliary tree, and other GI diseases utilizing any sample type on which
the parties collaborate (including without limitation Mayo file #2012-130), but
excluding GI cancer and/or disease tests using blood or urine sample types that
MAYO is currently developing as of the Amendment Effective Date;

 

(c)                                  stool test for detection of dysplasia
and/or cancer in inflammatory bowel disease (including without limitation Mayo
files #2010-046 and 2011-066) and ulcerative colitis patients (including without
limitation colorectum and bile duct);

 

(d)                                 pan-GI and aerodigestive cancer and/or
dysplasia screening test (including without limitation Mayo file #2012-130); and

 

(e)                                  other diagnostic tests that the parties
jointly work on during the Term (including without limitation Mayo file
#2012-130).

 

--------------------------------------------------------------------------------


 

C.                                    Section 2.06 is amended to read as
follows:

 

2.06                        MAYO AND AHLQUIST COMMITMENT TO CONFER.

 

(a)                                 MAYO will collaborate with EXACT on the
development of the Licensed Products, including sharing Know-How and providing
access to MAYO Materials and laboratory equipment, conducting scientific
studies, providing biostatistical support, and making submissions for
peer-reviewed publications.

 

(b)                                 For so long as Dr. Ahlquist is an employee
of MAYO, Dr. Ahlquist will consult on, collaborate with, and oversee EXACT on
product development efforts, as a special advisor to the EXACT board of
directors and senior management.  EXACT will confer with Dr. Ahlquist in person
in Rochester, MN, Madison, WI or as mutually agreed, or by telephone.  All
travel expenses incurred by Dr. Ahlquist in this role as advisor shall be paid
by EXACT.  EXACT anticipates Dr. Ahlquist will contribute at least 50% of his
time to services for EXACT.  Except as provided in Section 3.01, MAYO shall be
solely responsible for compensating Dr. Ahlquist and his staff, provided,
however, that in consideration of the services provided under this
Section 2.06(b), EXACT shall pay MAYO the amounts set forth in Section 3.05.

 

(c)                                  Notwithstanding EXACT’s rights to
sublicense pursuant to Section 2.01 hereto, EXACT shall not have the right to
sublicense any obligation of Dr. Ahlquist to confer.

 

D.                                    Section 2.07.  The following is added as
Section 2.07:

 

2.07                        LICENSE GRANT FOR NEW MARKERS: During the Term of
this Agreement and two (2) years thereafter (the “Development Period”), MAYO
grants to EXACT an exclusive license with the right to sublicense, to make, have
made, use, offer for sale, sell, and import Licensed Products that incorporate,
use, or derive from any unencumbered markers identified by MAYO during the four
(4) year period commencing on the Amendment Effective Date, whether such markers
are patented or unpatented (the “Unencumbered Markers”).  MAYO reserves the
right to use the Unencumbered Markers in research and MAYO’s reference
laboratory, Mayo Collaborative Services, reserves the right to use Unencumbered
Markers to develop esoteric tests.  If at the end of the Development Period,
Exact is not using a particular Unencumbered Marker in a product on the market
or in development, then Exact’s exclusive license rights to that Unencumbered
Marker granted pursuant to this Section 2.07 will expire and return to Mayo with
no further obligation to Exact with respect to that Unencumbered Marker.  If at
the end of the Development Period, Exact is using a particular Unencumbered
Marker in a product on the market or in development, then Exact’s exclusive
license rights to that Unencumbered Marker granted pursuant to this Section 2.07
will continue until the end of the Term.

 

2

--------------------------------------------------------------------------------


 

E.                                    Section 3.06 is amended to read as
follows:

 

3.06                        FUNDING SUPPORT.  EXACT funding support of research
expenses for EXACT-MAYO collaborations hereunder will be based on mutually
agreed upon protocols/budgets with costs to be billed monthly or quarterly to
EXACT, as mutually agreed by the parties consistent with the parties’ practices
under the Agreement from the Effective Date through the Amendment Effective
Date.

 

F.                                     Consideration. EXACT will provide MAYO
with the following consideration in connection with this Amendment:

 

(i)                                     $1,000,000 in restricted stock to be
granted on the Amendment Effective Date.  Such restricted stock shall vest over
four (4) years from the Amendment Effective Date (with ¼ to vest on the
Amendment Effective Date and ¼ to vest on each of the next 3 anniversary dates,
subject to MAYO’s continued compliance with its obligations under the
Agreement).  The number of shares of restricted stock shall be determined based
on the closing price of EXACT’s common stock on The Nasdaq Stock Market on the
Amendment Effective Date.  The grant described in this subsection (i), as well
as the grants described in subsections (ii) and (iii) below, shall be effected
through customary restricted stock agreements reasonably satisfactory to the
parties.

 

(ii)                                  $200,000 in immediately-vested restricted
stock to be granted on the mutually-agreed date of the commercial launch of
EXACT’s second Licensed Product.  The number of shares of restricted stock shall
be determined based on the closing price of EXACT’s common stock on The Nasdaq
Stock Market on the date of the second Licensed Product commercial launch;

 

(iii)                               $200,000 in immediately-vested restricted
stock to be granted on the mutually-agreed date of the commercial launch of
EXACT’s third Licensed Product.  The number of shares of restricted stock shall
be determined based on the closing price of EXACT’s common stock on The Nasdaq
Stock Market on the date of the third Licensed Product commercial launch;

 

(iv)                              $200,000 cash payment, paid in monthly
installments, over a two (2) year period, upon each Licensed Product reaching
$5,000,000 in cumulative Net Sales;

 

(v)                                 $750,000 cash payment, paid in monthly
installments, over a two (2) year period, upon each Licensed Product reaching
$20,000,000 in cumulative Net Sales;

 

(vi)                              $2,000,000 cash payment, paid in monthly
installments, over a two (2) year period, upon each Licensed Product reaching
$50,000,000 in cumulative Net Sales.

 

(vii)                           MAYO understands that the securities hereunder
are and will be “restricted” under applicable U.S. federal and state securities
laws inasmuch as they are being acquired from Exact in a transaction not
involving a public offering and that, pursuant to these laws and applicable
regulations, MAYO must hold the securities indefinitely unless they are
registered with the Securities and Exchange Commission (the “SEC”), and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available.  MAYO represents that it is familiar
with Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act. 
All securities issued pursuant to this Amendment will bear a customary
restrictive legend regarding their restricted status under applicable securities
laws and the vesting requirements of this Amendment.

 

(viii)                        The stock to be provided in accordance with
Sections G(i)-(iii) shall be issued to MAYO and, subject to compliance with
applicable federal and state securities laws, to MAYO investigators, as directed
by MAYO.

 

3

--------------------------------------------------------------------------------


 

G.                                   Pursuant to the terms of Section 1.09(a) of
the Agreement, MAYO’s rights in Mayo file #2007-312 are hereby included and
incorporated under the Patent Rights, and the information in said file is
included in patent applications PCT/US2009/033793, 09711056.3 (Europe),
11189541.3 (Europe) and 12/866,558 (US).  Such patent applications are hereby
deemed added to and incorporated by reference into Exhibit A of the Agreement.

 

H.                                   Pursuant to the terms of Section 1.09(a) of
the Agreement, MAYO’s rights in Mayo file #2012-085 are hereby included and
incorporated under the Patent Rights, and the information in said file is
included in US provisional patent application 61/613,252.  Such patent
application is hereby deemed added to and incorporated by reference into
Exhibit A of the Agreement.

 

I.                                        Entire Amendment. This Amendment and
the Agreement (as previously amended) together constitute the entire agreement
between the parties with respect to the subject matter hereof and merge all
prior and contemporaneous communications regarding the same subject matter. They
may not be further modified except by a written agreement dated subsequent to
the Amendment Effective Date and signed on behalf of MAYO and EXACT.

 

J.                                      Counterparts. This Amendment may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Electronic
transmission of a signed counterpart of this Amendment will constitute due and
sufficient delivery of such counterpart.

 

IN WITNESS WHEREOF, the parties, intending to be legally bound thereby, have
executed this Amendment as of the signature dates indicated below and intend it
to be effective as of the Amendment Effective Date.

 

MAYO FOUNDATION FOR MEDICAL EDUCATION AND RESEARCH

 

EXACT SCIENCES, INC.

 

 

 

 

 

 

BY:

/s/ Steven P. VanNurden

 

BY:

/s/ Maneesh Arora

(Authorized Signature)

 

(Authorized Signature)

 

 

 

 

 

 

NAME:

Steven P. VanNurden

 

NAME:

Maneesh Arora

(Print or Type Name of Signatory)

 

(Print or Type Name of Signatory)

 

 

 

 

 

 

TITLE:

Assistant Treasurer

 

TITLE:

Chief Operating Officer

(Title)

 

(Title)

 

 

 

 

 

 

DATE:

May 15, 2012

 

DATE:

May 15, 2012

(Execution Date)

 

(Execution Date)

 

4

--------------------------------------------------------------------------------